                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          3455 Jarvis Avenue
                      5
                          San Jose, California 95118
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 123456]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                     12
                          Fax: (888) 624-4867

                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                    UNITED STATES DISTRICT COURT
                     16
                                                  EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )              Case No.: 1:19-CV-002270-DAD-
                     19   DOE #1; JOHN DOE #2; JOHN DOE              BAM
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;
                     20                               )              JOINT MOTION and ORDER TO
                          JOHN DOE #6; SECOND
                     21   AMENDMENT FOUNDATION, INC., )              RE-CALENDAR STATUS
                                                      )              CONFERENCE
                     22
                                    Plaintiffs,       )
                     23                               )              Current Status Conference is set for
                     24        vs.                    )              January 22, 2020 at 9:30 a.m., in
                                                      )              Courtroom 8 (BAM) before
                     25                               )              Magistrate Judge Barbara A.
                          UNITED STATES OF AMERICA;
                     26   UNITED STATES DEPARTMENT OF )              McAuliffe.
                          JUSTICE; FEDERAL BUREAU OF  )
                     27                               )
                          INVESTIGATION; BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS )
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                 1
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion: Case Management                        Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   AND EXPLOSIVES; WILLIAM P.              )
                      2   BARR (U.S. Attorney General),           )
                          CHIRISTOPHER A. WRAY (Director,         )
                      3   Federal Bureau of Investigation);       )
                      4   REGINA LOMBARDO (Acting Deputy          )
                          Director, Bureau of Alcohol, Tobacco,   )
                      5
                          Firearms and Explosives); XAVIER        )
                      6   BECERRA (California Attorney            )
                      7   General),                               )
                                                                  )
                      8                  Defendants.              )
                      9                                           )
                     10
                     11                                   STIPULATION
                     12
                          1.     The matter is currently set for a scheduling conference on January
                     13
                     14   22, 2020 at 9:30 a.m. in Courtroom 8 (BAM) before Magistrate Judge
                     15
                          Barbara A. McAuliffe.
                     16
                     17   2.     Plaintiffs’ Counsel has recently moved his office and residence to a
                     18
                          neighboring state and is still unpacking and organizing his office. As a
                     19
                     20   result, Plaintiffs’ counsel has been unable to prepare a contemplated
                     21
                          amended complaint. The parties have informally agreed to the dismissal
                     22
                     23   of Plaintiff Jane Roe #2. Plaintiffs’ counsel has been diligent in this
                     24
                          matter and has served Initial Disclosures and received the Initial
                     25
                     26   Disclosures from the California Department of Justice Defendants.
                     27
                          Plaintiffs’ counsel is also drafting a proposed stipulation for review by
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                  2
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion: Case Management                     Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1   the defendants of some procedural orders the Court had suggested at the
                      2
                          last status conference.
                      3
                      4   3.     The California Defendants have served initial disclosures.
                      5
                          4.     The U.S. Defendants have provided an update that their initial
                      6
                      7   disclosures are forthcoming.
                      8
                          5.     The parties hereby make a joint request that the current set status
                      9
                     10   conference be reset to the soonest date convenient with court after
                     11
                          February 24, 2020.
                     12
                     13   SO STIPULATED.
                     14
                          Date: January 16, 2020            Date: January 16, 2020
                     15
                     16   /s/ Donald Kilmer                  /s/ Nelson Richards
                     17   Attorney for the Plaintiffs       Attorney for Defendant Becerra
                                                            (Approved Jan. 16, 2020| L.R. 131(e))
                     18
                     19
                     20
                                                            Date: January 16, 2020

                     21                                     /s/ James Bickford
                     22                                     Attorney for U.S. Defendants
                     23                                     (Approved Jan. 16, 2020| L.R. 131(e))
                     24
                     25   ////
                     26
                          ////
                     27
                     28   ////
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                               3
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion: Case Management                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                      1                                                 ORDER
                      2          Pursuant to the parties’ stipulation, and cause appearing, the Status Conference currently set
                      3   for January 22, 2020, is HEREBY CONTINUED to February 25, 2020, at 9:00 AM in
                      4   Courtroom 8 (BAM) before the undersigned. The parties are encouraged to appear at the
                      5   conference by telephone with each party using the following dial-in number and access code:
                      6
                          dial-in number 1-877-411-9748; access code 3219139.
                      7
                      8
                          IT IS SO ORDERED.
                      9
                     10      Dated:     January 21, 2020                           /s/ Barbara    A. McAuliffe                   _
                                                                            UNITED STATES MAGISTRATE JUDGE
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Donald Kilmer
Attorney at Law
3455 Jarvis Ave.
                                                                            4
San Jose, CA 95118
Vc: 408/264-8489          Joint Motion: Case Management                                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
